EXHIBIT 10.3
(SAFEGUARD LOGO) [w64968w6496800.gif]
Safeguard Scientifics, Inc., a Pennsylvania corporation (the “Company”), hereby
grants to the grantee named below (“Grantee”) an option (this “Option”) to
purchase the total number of shares shown below of Common Stock of the Company
(the “Shares”) at the exercise price per share set forth below, as an inducement
to accept employment with the Company pursuant to that certain employment
agreement between the Company and the Grantee dated May 28, 2008 (the
“Employment Agreement”) subject to all of the terms and conditions on the
subsequent pages of this Stock Option Grant Certificate. Although the grant is
not made pursuant to the 2004 Equity Compensation Plan (the “Plan”), except as
otherwise provided herein, the grant shall be subject to the rules of the Plan
as if it were a grant made pursuant to the Plan. Unless otherwise defined
herein, capitalized terms used herein shall have the meanings ascribed to them
in the Plan. The terms and conditions set forth on the reverse side hereof and
the terms and conditions of the Plan are incorporated herein by reference. This
Stock Option Grant Certificate shall constitute the “Agreement” for this Option
as such term is used in the Plan.

     
Grant Date:
  June 30, 2008
 
   
Type of Option:
  Nonqualified Stock Option
 
   
Shares Subject to Option:
  375,000
 
   
Exercise Price Per Share:
  $1.275
 
   
Term of Option:
  8 years

The Option represented hereby shall vest as to the underlying shares as follows:
25% on the first anniversary date of the grant date and the remaining 75% in 36
equal monthly installments on the same date of each month thereafter; provided,
however, if, prior to the date this Option would otherwise become fully vested,
Grantee’s employment by the Company or Grantee’s other agreed-to-in-writing
service to the Company terminates as a result of (i) death, (ii) disability, or
(iii) retirement on or after the Grantee’s 65th birthday, this Option will be
deemed fully vested as of the date of such termination. Accelerated vesting also
may occur in accordance with the terms of the Employment Agreement.
For purposes of this Option, the terms “Cause,” “Good Reason,” “Change of
Control,” “Severance Termination” and “Change of Control Termination” shall have
the meaning given to them in the Employment Agreement.
Grantee hereby acknowledges receipt of a copy of the Plan, represents that
Grantee has read the Plan and understands the terms and provisions of the Plan,
and accepts this Option subject to all the terms and conditions of the Plan and
this Stock Option Grant Certificate. Grantee acknowledges that the grant and
exercise of this Option, and the sale of Shares obtained through the exercise of
this Option, may have tax implications that could result in adverse tax
consequences to the Grantee and that Grantee is not relying on the Company for
any tax, financial or legal advice and will consult a tax adviser prior to any
such exercise or disposition.
This Option is designated a nonqualified stock option. It is not an incentive
stock option within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”).
The Company shall have the right, without the consent of Grantee, to amend the
terms of this Stock Option Grant Certificate to the extent necessary or
appropriate, as determined by the Company in its sole discretion, to conform
with Section 409A of the Internal Revenue Code of 1986, as amended.
In witness whereof, this Stock Option Grant Certificate has been executed by the
Company by a duly authorized officer as of the date specified hereon.

     
Safeguard Scientifics, Inc.
   
 
   
/s/ Peter J. Boni
   
 
Peter J. Boni
   
President & Chief Executive Officer
   
 
   
/s/ Stephen T. Zarrilli
   
 
   
Stephen T. Zarrilli
   

 



--------------------------------------------------------------------------------



 



1. Option Expiration. The Option shall automatically terminate on the earliest
of the following dates:
     (a) 5 p.m. prevailing eastern time on the 90th day after the later of the
date Grantee (i) ceases to be employed by, or (ii) otherwise ceases providing
agreed-to-in-writing service to, the Company if the termination is for any
reason other than disability, death, Cause, retirement on or after the Grantee’s
65th birthday, a Severance Termination or a Change of Control Termination;
     (b) 5 p.m. prevailing eastern time on the one-year anniversary date of the
later of the date Grantee (i) ceases to be employed by, or (ii) otherwise ceases
providing agreed-to-in-writing service to, the Company on account of the
Grantee’s disability;
     (c) 5 p.m. prevailing eastern time on the one-year anniversary date of the
later of the date Grantee (i) ceases to be employed by, or (ii) otherwise ceases
providing agreed-to-in-writing service to, the Company if the Grantee dies while
employed by or otherwise providing agreed-to-in-writing service to the Company
or within three months after the Grantee’s employment or other
agreed-to-in-writing service ceases on account of a termination described in
subparagraph (a) above;
     (d) the date on which the Grantee (i) ceases to be employed by, or
(ii) otherwise ceases providing agreed-to-in-writing service to, the Company for
Cause;
     (e) 5 p.m. prevailing eastern time on the one-year anniversary date of the
date Grantee (i) ceases to be employed by, or (ii) otherwise ceases providing
agreed-to-in-writing service to, the Company as a result of retirement on or
after the Grantee’s 65th birthday, or after such earlier date as may be
determined by the Committee, in its sole discretion, to be warranted given the
particular circumstances surrounding the earlier termination of the Grantee’s
employment or service; or
     (f) 5 p.m. prevailing eastern time on the three-year anniversary date of
the date Grantee (i) ceases to be employed by, or (ii) otherwise ceases
providing agreed-to-in-writing service to, the Company on account of the
Grantee’s Severance Termination or Change of Control Termination.
     Notwithstanding the foregoing, in no event may the Option be exercised
after the expiration of the Term of Option specified on the reverse side. Other
than as specifically set forth herein, any portion of the Option that is not
vested at the later of the date Grantee (i) ceases to be employed by, or
(ii) otherwise ceases providing agreed-to-in-writing service to, the Company
shall immediately terminate.
     In the event Grantee’s employment or other agreed-to-in-writing service to
the Company is terminated for Cause, the Grantee shall automatically forfeit all
shares underlying any exercised portion of an Option for which the Company has
not yet delivered the share certificates upon refund by the Company of the
exercise price paid by the Grantee for such shares.
2. Exercise Procedures.
     (a) Subject to the provisions of this Stock Option Grant Certificate and
the Plan, the Grantee may exercise part or all of the vested Option by giving
the Company written notice of intent to exercise in the manner provided in
Paragraph 11 below, specifying the number of Shares as to which the Option is to
be exercised. On the delivery date, the Grantee shall pay the exercise price (i)
in cash, (ii) by delivering Shares of the Company (duly endorsed for transfer or
accompanied by stock powers signed in blank) which shall be valued at their fair
market value on the date of delivery, (iii) by payment through a broker in
accordance with procedures permitted by Regulation T of the Federal Reserve
Board, or (iv) by such other method as the Committee may approve. The Committee
may impose from time to time such limitations as it deems appropriate on the use
of Shares of the Company to exercise the Option.
     (b) The obligation of the Company to deliver Shares upon exercise of the
Option shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the
Committee, including such actions as Company counsel shall deem necessary or
appropriate to comply with relevant securities laws and regulations. The Company
may require that the Grantee (or other person exercising the Option after the
Grantee’s death) represent that the Grantee is purchasing Shares for the
Grantee’s own account and not with a view to or for sale in connection with any
distribution of the Shares, or such other representation as the Board deems
appropriate. All obligations of the Company under this Stock Option Grant
Certificate shall be subject to the rights of the Company as set forth in the
Plan as if the grant had been issued pursuant to the Plan to withhold amounts
required to be withheld for any taxes, if applicable. Subject to Committee
approval, the Grantee may elect to satisfy any income tax withholding obligation
of the Company with respect to the Option by having Shares withheld up to an
amount that does not exceed the minimum marginal tax rate for federal (including
FICA), state and local tax liabilities.
3. Change of Control. The provisions of the Employment Agreement and this Stock
Option Grant Certificate relating to a Change of Control and Change of Control
Termination shall override any provisions of the Plan relating to Change of
Control.
4. Restrictions on Exercise. Only the Grantee may exercise the Option during the
Grantee’s lifetime. After the Grantee’s death, the Option shall be exercisable
(subject to the limitations specified in the Plan) solely by the legal
representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Stock Option Grant
Certificate. Notwithstanding the foregoing, the Committee may provide, at or
after grant, that a Grantee may transfer nonqualified stock options pursuant to
a domestic relations order or to family members or other persons or entities on
such terms as the Committee may determine.
5. Grant Subject to Plan Provisions; Entire Agreement. This grant is made
separate from the Plan as an inducement to Grantee to accept employment pursuant
to the Employment Agreement. Notwithstanding the preceding sentence, except to
the extent otherwise stated in this Stock Option Grant Certificate or to the
extent the context otherwise requires, this grant shall be interpreted

 



--------------------------------------------------------------------------------



 



as if it had been granted pursuant to the Plan. The grant and exercise of the
Option are subject to the provisions of the Plan and to interpretations,
regulations and determinations concerning the Plan established from time to time
by the Committee in accordance with the provisions of the Plan, including, but
not limited to, provisions pertaining to (i) rights and obligations with respect
to withholding taxes, (ii) the registration, qualification or listing of the
Shares, (iii) capital or other changes of the Company, and (iv) other
requirements of applicable law, all as if the grant had been made pursuant to
the Plan. The Committee shall have the authority to interpret and construe the
Option as if it had been granted pursuant to the terms of the Plan, and its
decisions shall be conclusive as to any questions arising hereunder. This Stock
Option Grant Certificate represents the entire agreement between the parties
with respect to the grant of the Option and may only be modified or amended in a
writing signed by both parties.
6. No Employment Rights. The grant of the Option shall not confer upon the
Grantee any right to be retained by or in the employ of the Company and shall
not interfere in any way with the right of the Company to terminate the
Grantee’s employment or service at any time pursuant to the Employment
Agreement. No policies, procedures or statements of any nature by or on behalf
of the Company (whether written or oral, and whether or not contained in any
formal employee manual or handbook) shall be construed to modify this Grant
Letter or to create express or implied obligations to the Grantee of any nature.
7. No Stockholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a stockholder with respect to the Shares
subject to the Option until certificates for Shares have been issued upon the
exercise of the Option.
8. No Disclosure. The Grantee acknowledges that the Company has no duty to
disclose to the Grantee any material information regarding the business of the
Company or affecting the value of the Shares before or at the time of a
termination of the Grantee’s employment, including without limitation any plans
regarding a public offering or merger involving the Company.
9. Assignment and Transfers. The rights and interests of the Grantee under this
Stock Option Grant Certificate may not be sold, assigned, encumbered or
otherwise transferred except, in the event of the death of the Grantee, by will
or by the laws of descent and distribution. In the event of any attempt by the
Grantee to alienate, assign, pledge, hypothecate, or otherwise dispose of the
Option or any right hereunder, except as provided for in this Stock Option Grant
Certificate, or in the event of the levy or any attachment, execution or similar
process upon the rights or interests hereby conferred, the Company may terminate
the Option by notice to the Grantee, and the Option and all rights hereunder
shall thereupon become null and void. The rights and protections of the Company
hereunder shall extend to any successors or assigns of the Company and to the
Company’s parents, subsidiaries, and affiliates. This Stock Option Grant
Certificate may be assigned by the Company without the Grantee’s consent.
10. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and determined in accordance with the laws
of the Commonwealth of Pennsylvania.
11. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the General Counsel at the Company’s
headquarters and any notice to the Grantee shall be addressed to such Grantee at
the current address shown on the payroll of the Company, or to such other
address as the Grantee may designate to the Company in writing. Any notice shall
be delivered by hand, sent by telecopy or enclosed in a properly sealed envelope
addressed as stated above, registered and deposited, postage prepaid, in a post
office regularly maintained by the United States Postal Service.

 



--------------------------------------------------------------------------------



 



(SAFEGUARD LOGO) [w64968w6496800.gif]
Safeguard Scientifics, Inc., a Pennsylvania corporation (the “Company”), hereby
grants to the grantee named below (“Grantee”) an option (this “Option”) to
purchase the total number of shares shown below of Common Stock of the Company
(the “Shares”) at the exercise price per share set forth below, as an inducement
to accept employment with the Company pursuant to that certain employment
agreement between the Company and Grantee dated May 28, 2008 (the “Employment
Agreement”), subject to all of the terms and conditions on the subsequent pages
of this Stock Option Grant Certificate. Although the grant is not made pursuant
to the 2004 Equity Compensation Plan (the “Plan”), except as otherwise provided
herein, the grant shall be subject to the rules of the Plan as if it were a
grant made pursuant to the Plan. Unless otherwise defined herein, capitalized
terms used herein shall have the meanings ascribed to them in the Plan. The
terms and conditions set forth on subsequent pages hereto and the terms and
conditions of the Plan are incorporated herein by reference. This Stock Option
Grant Certificate shall constitute the “Agreement” for this Option as such term
is used in the Plan.

     
Grant Date:
  June 30, 2008
 
   
Type of Option:
  Nonqualified Option
 
   
Shares Subject to Option:
  1,125,000
 
   
Exercise Price Per Share:
  $1.275
 
   
Term of Option:
  8 years

Shares subject to issuance under this Option shall vest solely as provided in
Section 3 of this Stock Option Grant Certificate.
The Company shall have the right, without the consent of Grantee, to amend the
terms of this Stock Option Grant Certificate to the extent necessary or
appropriate, as determined by the Company in its sole discretion, to conform to
Section 409A of the Internal Revenue Code of 1986, as amended.
Grantee hereby acknowledges receipt of a copy of the Plan, represents that
Grantee has read the Plan and understands the terms and provisions of the Plan,
and accepts this Option as if it were granted pursuant to the Plan and subject
to all the terms and conditions of the Plan and this Stock Option Grant
Certificate, except as otherwise provided herein. Grantee acknowledges that the
grant and exercise of this Option, and the sale of Shares obtained through the
exercise of this Option, may have tax implications that could result in adverse
tax consequences to the Grantee and that Grantee is not relying on the Company
for any tax, financial or legal advice and will consult a tax adviser prior to
such exercise or disposition.
This Option is designated a nonqualified stock option. It is not an incentive
stock option within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”).
In witness whereof, this Stock Option Grant Certificate has been executed by the
Company by a duly authorized officer as of the date specified hereon.

     
Safeguard Scientifics, Inc.
   
 
   
/s/ Peter J. Boni
   
 
Peter J. Boni
   
President & Chief Executive Officer
   
 
   
/s/ Stephen T. Zarrilli
   
 
   
Stephen T. Zarrilli
   

 



--------------------------------------------------------------------------------



 



1. Option Expiration. The Option shall automatically terminate on the earliest
of the following dates:
     (a) 5 p.m. prevailing Eastern time on the 90th day after the later of the
date Grantee (i) ceases to be employed by, or (iii) otherwise ceases providing
agreed-to-in-writing services to, the Company, if the termination is for any
reason other than disability, death, Cause, retirement on or after the Grantee’s
65th birthday, a Severance Termination or a Change of Control Termination;
     (b) 5 p.m. prevailing Eastern time on the one-year anniversary date of the
later of the date Grantee (i) ceases to be employed by, or (ii) otherwise ceases
providing agreed-to-in-writing services to, the Company, on account of the
Grantee’s disability;
     (c) 5 p.m. prevailing Eastern time on the one-year anniversary date of the
later of the date Grantee (i) ceases to be employed by, or (ii) otherwise ceases
providing services to, the Company if the Grantee dies while employed by or
while otherwise providing agreed-to-in-writing services to the Company or within
three months after the Grantee’s employment or agreed-to-in-writing service
ceases on account of a termination described in subparagraph (a) above;
     (d) the date on which the Grantee ceases to be employed by, or otherwise
ceases providing agreed-to-in-writing services to, the Company for Cause;
     (e) 5 p.m. prevailing Eastern time on the one-year anniversary date of the
date Grantee’s employment or agreed-to-in-writing service to the Company
terminates as a result of retirement on or after the Grantee’s 65th birthday, or
after such earlier date as may be determined by the Committee, in its sole
discretion, to be warranted given the particular circumstances surrounding the
earlier termination of the Grantee’s employment or service; or
     (f) 5 p.m. prevailing Eastern time on the one-year anniversary date of the
later of the date Grantee (i) ceases to be employed by, or (ii) otherwise ceases
providing agreed-to-in-writing services to, the Company on account of the
Grantee experiencing a Severance Termination; or
     (g) 5 p.m. prevailing Eastern time on the two-year anniversary date of the
later of the date Grantee (i) ceases to be employed by, or (ii) otherwise ceases
providing agreed-to-in-writing services to, the Company, on account of the
Grantee experiencing a Change of Control Termination.
     Notwithstanding the foregoing, in no event may the Option be exercised
after the expiration of the Term of Option specified on page 1. For purposes of
this Option, the terms “Cause,” “Good Reason,” “Change of Control,” “Severance
Termination” and “Change of Control Termination” shall have the meaning given to
them in the Employment Agreement. Other than as specifically set forth herein,
any portion of the Option that is not vested at the later of the date
(i) Grantee ceases to be employed by, or (ii) otherwise ceases providing
agreed-to-in-writing service to, the Company shall immediately terminate.
     In the event Grantee’s employment or other agreed-to-in-writing service to
the Company is terminated for Cause, the Grantee shall automatically forfeit all
shares underlying any exercised portion of an Option for which the Company has
not yet delivered the share certificates upon refund by the Company of the
exercise price paid by the Grantee for such shares.
2. Exercise Procedures.
     (a) Subject to the provisions of this Stock Option Grant Certificate and
the Plan, the Grantee may exercise part or all of the vested Option by giving
the Company written notice of intent to exercise in the manner provided in
Paragraph 12 below, specifying the number of Shares as to which the Option is to
be exercised. On the delivery date, the Grantee shall pay the exercise price (i)
in cash; (ii) by delivering Shares of the Company (duly endorsed for transfer or
accompanied by stock powers signed in blank) which shall be valued at their fair
market value on the date of delivery (iii) by payment through a broker in
accordance with procedures permitted by Regulation T of the Federal Reserve
Board; or (iv) by such other method as the Committee may approve. The Committee
may impose from time to time such limitations as it deems appropriate on the use
of Shares of the Company to exercise the Option.
     (b) The obligation of the Company to deliver Shares upon exercise of the
Option shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the
Committee, including such actions as Company counsel shall deem necessary or
appropriate to comply with relevant securities laws and regulations. The Company
may require that the Grantee (or other person exercising the Option after the
Grantee’s death) represent that the Grantee is purchasing Shares for the
Grantee’s own account and not with a view to or for sale in connection with any
distribution of the Shares, or such other representation as the Board deems
appropriate. All obligations of the Company under this Stock Option Grant
Certificate shall be subject to the rights of the Company as set forth in the
Plan as if the grant had been issued pursuant to the Plan, to withhold amounts
required to be withheld for any taxes, if applicable. Subject to Committee
approval, the Grantee may elect to satisfy any income tax withholding obligation
of the Company with respect to the Option by having Shares withheld up to an
amount that does not exceed the minimum marginal tax rate for federal (including
FICA), state and local tax liabilities.
3. Vesting and Forfeiture of Unvested Options.
     (a) In the event Grantee’s employment or other agreed-to-in-writing service
to the Company is terminated for any reason, Grantee shall forfeit all Options
in which Grantee is not vested at the time Grantee’s employment or other
agreed-to-in-writing service to the Company ceases in accordance with the
Vesting Schedule set forth in Section 3(b) (hereinafter referred to as the
“Unvested Options”).

 



--------------------------------------------------------------------------------



 



     (b) (1) Basic Vesting.
     If the Grantee remains employed by or otherwise continues providing
agreed-to-in-writing service to the Company through the applicable vesting
events, Grantee shall acquire a vested interest in, and the forfeiture
provisions of this Section 3 shall lapse, in accordance with the following
vesting schedule, on the first date after the Grant Date that the average
closing price of a share of the Company’s common stock, as reported on the New
York Stock Exchange consolidated tape, for the 20 consecutive trading days
ending immediately prior to such date, equals or exceeds the prices set forth in
the table below

          Percentage Vesting   Per Share Stock Price
First 20%
  $ 3.1548  
Next 30%
  $ 4.6466  
Next 40%
  $ 6.5114  
Final 10%
  $ 7.2246  

          (2) Additional Vesting for Partial Achievement of Performance Goals.
          The purpose of this Section 3(b)(2) is to provide a mechanism for
vesting on a semi-annual basis under circumstances where the highest average
closing stock price of a share of the Company’s common stock, as reported on the
New York Stock Exchange consolidated tape, for any 20 consecutive trading days
exceeds either the exercise price of the Option or one of the designated per
share stock price vesting thresholds specified in Section 3(b)(1) above but is
less than the next higher per share stock price vesting threshold specified in
Section 3(b)(1) above. The number of shares as to which the Option shall vest at
the end of each semi-annual period ending on June 30 and December 31 of each
calendar year shall be determined based on the pro rata difference between (i)
any incremental improvement in the stock price in excess of any earlier stock
price improvement that may have been achieved and for which partial or full
vesting of each such vesting tranche may have occurred and (ii) the next higher
per share stock price vesting threshold specified in Section 3(b)(1) above.
          For purposes of this Section 3(b), if the Company’s common stock is
not principally traded on the New York Stock Exchange, achievement shall be
measured based on (i) the per share closing price of the common stock as
reported in the Wall Street Journal for the exchange on which the Company’s
common stock is principally traded on such date; or (ii) if the Company’s common
stock is not principally traded on an exchange, the mean between the last
reported “bid” and “asked” prices of common stock on the relevant date, as
reported by such quotation system on which the Company’s common stock is quoted,
as applicable, and as the Board determines; or (iii) if the Company’s common
stock is not publicly traded or, if publicly traded, is not subject to reported
transactions or “bid” or “asked” quotations as set forth above, the price per
share determined by the Board in its sole and absolute discretion.
          In the event of any changes in the number or kind of shares of common
stock outstanding by reason of a stock dividend, spinoff, recapitalization,
stock split or combination or exchange of shares, the number of shares
underlying this stock option grant and the per share stock price vesting
thresholds set forth in Section 3(b)(1) above shall be adjusted appropriately to
reflect such changes.
          Notwithstanding the foregoing, in the event of a “Change of Control
Termination,” as such term is defined in the Employment Agreement, the Grantee
shall be deemed to be fully vested in any Unvested Options.
4. Change of Control. The provisions of the Employment Agreement and this Stock
Option Grant Certificate relating to Change of Control and Change of Control
Termination shall override any provisions of the Plan relating to Change of
Control.
5. Restrictions on Exercise. Only the Grantee may exercise the Option during the
Grantee’s lifetime. After the Grantee’s death, the Option shall be exercisable
(subject to the limitations specified in the Plan) solely by the legal
representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Stock Option Grant
Certificate. Notwithstanding the foregoing, the Committee may provide, at or
after grant, that a Grantee may transfer nonqualified stock options pursuant to
a domestic relations order or to family members or other persons or entities on
such terms as the Committee may determine.
6. Grant Subject to Plan Provisions; Entire Agreement. This grant is made
separate from the Plan, as an inducement to Grantee to accept employment
pursuant to the Employment Agreement. This Stock Option Grant Certificate
represents the entire agreement between the parties with respect to the grant of
the Option and may only be modified or amended in a writing signed by both
parties. Notwithstanding the preceding sentences, except to the extent otherwise
stated in this Stock Option Grant Certificate or to the extent the context
otherwise requires, this grant shall be interpreted as if it had been granted
pursuant to the Plan. The grant and exercise of the Option shall be subject to
the provisions of the Plan and to interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (i) rights and obligations with respect to
withholding taxes, (ii) the registration, qualification or listing of the
Shares, (iii) capital or other changes of the Company, and (iv) other
requirements of applicable law, all as if the grant had been made pursuant to
the Plan. The Committee shall have the authority to interpret and construe the
Option as if it had been granted pursuant to the terms of the Plan, and its
decisions shall be conclusive as to any questions arising hereunder. This Stock
Option Grant Certificate represents the entire agreement between the parties
with respect to the grant of the Option and may only be modified or amended in a
writing signed by both parties.
7. No Employment Rights. The grant of the Option shall not confer upon the
Grantee any right to be retained by or in the employ of the Company and shall
not interfere in any way with the right of the Company to terminate the
Grantee’s employment or service at any time pursuant to the Employment
Agreement. No policies, procedures or statements of any nature by or on behalf
of the

 



--------------------------------------------------------------------------------



 



Company (whether written or oral, and whether or not contained in any formal
employee manual or handbook) shall be construed to modify this Stock Option
Grant Certificate or to create express or implied obligations to the Grantee of
any nature.
8. No Stockholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a stockholder with respect to the Shares
subject to the Option until certificates for Shares have been issued upon the
exercise of the Option.
9. No Disclosure. The Grantee acknowledges that the Company has no duty to
disclose to the Grantee any material information regarding the business of the
Company or affecting the value of the Shares before or at the time of a
termination of the Grantee’s employment, including without limitation any plans
regarding a public offering or merger involving the Company.
10. Assignment and Transfers. The rights and interests of the Grantee under this
Stock Option Grant Certificate may not be sold, assigned, encumbered or
otherwise transferred except, in the event of the death of the Grantee, by will
or by the laws of descent and distribution. In the event of any attempt by the
Grantee to alienate, assign, pledge, hypothecate, or otherwise dispose of the
Option or any right hereunder, except as provided for in this Stock Option Grant
Certificate, or in the event of the levy or any attachment, execution or similar
process upon the rights or interests hereby conferred, the Company may terminate
the Option by notice to the Grantee, and the Option and all rights hereunder
shall thereupon become null and void. The rights and protections of the Company
hereunder shall extend to any successors or assigns of the Company and to the
Company’s parents, subsidiaries, and affiliates. This Stock Option Grant
Certificate may be assigned by the Company without the Grantee’s consent.
11. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and determined in accordance with the laws
of the Commonwealth of Pennsylvania.
12. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company care of the General Counsel at the Company’s
headquarters and any notice to the Grantee shall be addressed to such Grantee at
the current address shown on the payroll of the Company, or to such other
address as the Grantee may designate to the Company in writing. Any notice shall
be delivered by hand, sent by telecopy or enclosed in a properly sealed envelope
addressed as stated above, registered and deposited, postage prepaid, in a post
office regularly maintained by the United States Postal Service.

 